Citation Nr: 1216064	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from March 1967 to January 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD. Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina. 

In October 2010 the Board issued a decision/remand, first reopening the claim for service connection for PTSD, then remanding the underlying claim on the merits for further development of the evidence. Following completion of the requested development, the case is now back before the Board.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have had contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at         146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)(3)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

At the present stage, the determinative question in this case is whether a clinical diagnosis of PTSD is warranted. Through extensive case development, including a March 2012 records inquiry with the Air Force Historical Research Agency, there already has been confirmation of the Veteran's alleged in-service stressors of undergoing enemy fire while serving as a navigator aboard aircraft in the areas of Phan Rang, Vietnam and Ubon, Thailand, and of witnessing enemy fire upon his base where he was assigned in Phan Rang. The Board also points out that under the revised regulations governing PTSD claims, the Veteran's stressors arise from an instance of hostile military activity and therefore did not actually require objective corroboration in the first place, but rather his own competent statement was sufficient to establish these stressors. It follows that the presence of a verified stressor is not in question. What still must be shown is a definitive, competent and persuasive diagnosis of PTSD through a well-informed and professional inquiry. Only then can it be determined whether the claimed condition of PTSD is etiologically linked with the verified stressors.

For purpose of ascertaining the Veteran's current diagnostic status, he underwent a VA Compensation and Pension examination in April 2011 by a VA psychologist. Following a detailed interview and evaluation, the VA examiner deferred providing a diagnosis. It was indicated that due to the Veteran's vague and evasive style of responding and possible symptom exaggeration (on psychometric testing), a current psychiatric diagnosis could not be offered at that time. The VA examiner continued that the Veteran was not able to identify specific examples of experiences that would be consistent with a diagnosis of PTSD, and it was therefore deemed less likely than not that he met the criteria for a diagnosis of PTSD secondary to military trauma. 

Unfortunately, the Board cannot obtain clear insight into the Veteran's mental state from this examination report. While the examination did properly take into account an attempted assessment of the accuracy of the information reported by the Veteran, it nonetheless did not conclusively rule out a diagnosis of PTSD either in light of the assertions of several in-service stressors. The examiner maintained that the Veteran did not identify specific examples of in-service experiences to suggest a PTSD diagnosis. On reviewing the exam report, however, the Veteran described his primary duty in Vietnam as flying throughout the country, at times carrying body bags in the planes. He also recalled having been shot at several times, and often reviewing camera films from the flights that would show blasts that missed the plane (incidents that are also comparable to his verified stressors). 

Thus, the Board is not persuaded by the rationale of the VA examiner, because it is readily apparent that the Veteran had at least some experiences that could support a diagnosis of PTSD. The Board will therefore order a new VA examination to more thoroughly evaluate this case. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination with an examiner who has not previously seen the Veteran. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm that the Veteran's psychiatric profile currently meets the full criteria for a diagnosis of PTSD, taking into consideration the private psychological assessments already of record, and the April 2011 VA examination findings. If it is determined that a current diagnosis of PTSD is not warranted, then please fully explain the basis for this finding in terms of the specific DSM-IVR criteria for establishing a PTSD clinical diagnosis (and possible lack thereof of one or more elements of this syndrome).  


Provided that a diagnosis of PTSD is confirmed, then please further indicate whether it is at least as likely         as not (50 percent or greater probability) that the Veteran's PTSD is etiologically related to his verified        in-service stressors involving having undergone enemy fire while serving as a navigator aboard aircraft in the areas of Phan Rang, Vietnam and Ubon, Thailand, and witnessing enemy fire upon his base where he was assigned in Phan Rang.  

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


